DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/25/2022, with respect to rejections of claims 11-19 have been fully considered and are persuasive.  The rejections of claims 11-19 have been withdrawn. 
Applicant's arguments filed 7/25/2022 with respect to the rejections of claims 1 and 3-10 have been fully considered but they are not persuasive.
Applicant argues that the prior art of Oikawa et al. (Pub. No. US 2012/0294598; hereafter Oikawa) in view of Mabuchi et al. (U.S. Patent No. 5,485,208; hereafter Mabuchi) does not properly disclose the claim limitations wherein “the one or more lens-side processors is further configured to generate the first lens- side initialization element information based on an AND operation between (i) second lens- side initialization element information indicating the plurality of lens-side initialization elements and (ii) body-side initialization element information indicating the plurality of body- side initialization elements on which the imaging apparatus confirms completion of the initialization” as called for in claim 1. Examiner respectfully disagrees.
Applicant’s argument is that the limitations cannot be met because the AND operation of “(i) second lens- side initialization element information indicating the plurality of lens-side initialization elements and (ii) body-side initialization element information indicating the plurality of body- side initialization elements on which the imaging apparatus confirms completion of the initialization” Examiner relies upon in Mabuchi is carried out on the camera body side processor, and not the lens-side processor. Applicant argues that this operation must take place on the lens-side processor (see Applicant’s arguments page 10 “Mabuchi merely shows… that the processing is executed in the camera assembly A ) and not lens assemblies, as is the case in the claimed invention)”).
Examiner disagrees with Applicant’s characterization of the claimed invention. The claim states that “one or more lens-side processors is further configured to generate the first lens-side initialization element information based on an AND operation.” The claim requires only that the lens-side processor provides the first lens-side initialization element information, not that the AND operation itself is conducted by the lens-side processor. Applicant’s argument that Mabuchi does not teach a lens-side AND operation is therefore unpersuasive, as the claim does not require such a feature as currently presented.
As stated in the previous Office Action dated 2/23/2022, Oikawa discloses generating and transmitting the first lens-side initialization element information (see Oikawa Fig. 8, steps S220-S260), all of which is done on the lens-side. What Oikawa does not disclose is generating the signals based on an AND operation. Mabuchi, on the other hand, discloses that it was known in the art at the time of filing to only provide the initialization information for those components which have passed an AND operation (see Mabuchi Fig. 5(a) steps S3-S9). Therefore, in combination, Oikawa in view of Mabuchi discloses generating the first initialization data on the lens side (as taught by Oikawa), and doing so based on an AND operation (as taught by Mabuchi) in order to reduce the processing time, as disclosed in Mabuchi. The combination therefore discloses all of the claimed limitations recited in claim 1 as currently presented. The AND operation being carried out on the lens-side processor is not required in the claims as currently presented. Applicant’s arguments that the combination of Oikawa in view of Mabuchi does not disclose the newly presented claim limitations recited in claim 1 is therefore unpersuasive, and the rejections made in view of Oikawa and Mabuchi are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al. (Pub. No. US 2012/0294598 A1; hereafter Oikawa) in view of Mabuchi et al. (U.S. Patent No. 5,485,208; hereafter Mabuchi).
 	Regarding claim 1, Oikawa discloses an interchangeable lens (see Oikawa Fig. 1, item 200), comprising: one or more lens-side processors configured to transmit first lens-side initialization element information indicating each common initialization element between a plurality of lens-side initialization elements and a plurality of body-side initialization elements (see Oikawa Figs. 2 and 9, item 203 and step S270) on which an imaging apparatus confirms completion of initialization (see Oikawa Fig. 9, step S190), and perform the initialization of the plurality of lens-side initialization elements (see Oikawa Fig. 9, step S240).
Oikawa discloses does not specifically disclose that the one or more lens-side processors is further configured to generate the first lens-side initialization element information based on an AND operation between (i) second lens-side initialization element information indicating the plurality of lens- side initialization elements and (ii) body-side initialization element information indicating the plurality of body-side initialization elements on which the imaging apparatus confirms completion of the initialization.
Mabuchi discloses an interchangeable lens where the body-side processor transmits requests for the lens to confirm the presence of individual lens components (see Mabuchi Fig. 5(a), steps S3-S9). While not specifically recited as an AND operation, in order for the response to be YES in any of steps S4, S6, and S8 the camera body-side processor must have the body-side initialization information to request that the component is present in the lens, and the lens-side processor must have the second initialization information in order to respond in the affirmative. Since the step is only true if both conditions are met, the flow chart of Mabuchi is the equivalent of an AND operation for checking that the lens has the requested components.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to check the capabilities of the attached interchangeable lens of Oikawa, as suggested by Mabuchi, and to transmit only the necessary initialization data between the camera body and lens in order “to reduce the requisite processing time without unnecessarily increasing the number of communication words” required to communicate between the lens and the camera body, as taught by Mabuchi (see Mabuchi col. 3, ll. 19-22. See also Response to Arguments, above.).

Regarding claim 3, Oikawa discloses the interchangeable lens according to claim 1, wherein the one or more lens-side processors is further configured to transmit the first lens-side initialization element information in response to reception of body-side initialization element information, the body-side initialization element information indicating which initialization completion signals of the plurality of lens-side initialization elements the imaging apparatus is configured to recognize, and each of the initialization completion signals corresponds to a different one of the lens-side initialization elements (see Oikawa Fig. 9, steps S150 and S160).

 	Regarding claim 4, Oikawa discloses the interchangeable lens according to claim 3, wherein the one or more lens-side processors is configured to transmit the initialization completion signal for each of the plurality of lens-side initialization elements that the imaging apparatus is configured to recognize based on the body-side initialization element information (see Oikawa Fig. 9, step S260).

 	Regarding claim 5, Oikawa discloses the interchangeable lens according to claim 3, wherein the one or more lens-side processors is configured to receive the body-side initialization element information and an initialization start command from the imaging apparatus, and start the initialization of the plurality of lens-side initialization elements in response to the initialization start command (see Oikawa Fig. 9, step S130).

 	Regarding claim 6, Oikawa as modified discloses the interchangeable lens according to claim 1, and it would further have been obvious that the one or more lens-side processors is configured to transmit the first lens-side initialization element information to the imaging apparatus before starting the initialization of the plurality of lens-side initialization elements (While not specifically recited, in combination with the teachings of Mabuchi, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to transmit the compatibility data before the initialization signal in order to reduce unnecessary data transfer and further decrease the processing time, which is the stated goal of Mabuchi.).

 	Regarding claim 7, Oikawa as modified discloses the interchangeable lens according to claim 6, wherein the one or more lens-side processors is configured to receive an initialization start command from the imaging apparatus, and start the initialization of the plurality of lens-side initialization elements in response to the initialization start command (see Oikawa Fig. 9, steps S130, S230, and S240).

 	Regarding claims 8, Oikawa discloses the interchangeable lens according to claim 1, wherein the one or more lens-side processors is configured to transmit a separate initialization completion signal for each of the plurality of lens-side initialization elements (see Oikawa Fig. 7, which shows sending signals after initializing each element).

 	Regarding claims 9, Oikawa discloses the interchangeable lens according to claim 1, further comprising: a lens mount configured to attach to the imaging apparatus (see Oikawa Fig. 1, item 201).

 	Regarding claim 10, Oikawa as modified discloses the interchangeable lens according to claim 2, wherein the plurality of lens-side initialization elements includes at least two of a zoom lens, a camera shake correction lens, a lock of the camera shake correction lens, a diaphragm, or a focus lens (see Oikawa Fig. 7, which shows diaphragm, blur (i.e. shake) correction, and focus initialization).

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        9/22/2022